--------------------------------------------------------------------------------

EXHIBIT 10.31


THERAGENICS CORPORATION
CASH INCENTIVE PLAN


SECTION I.  INTRODUCTION
 
1.1           Purpose.  The purpose of the Theragenics Corporation Cash
Incentive Plan (the “Plan”) is to provide cash incentive compensation to certain
employees of Theragenics Corporation (the “Company”) and its Affiliates to
stimulate their efforts to attain certain operational, strategic and other goals
established by the Company over Performance Periods established by the Company.
 
1.2           Effective Date.  The Plan is effective as of February 25, 2010
(the “Effective Date”), the date it was approved by the Board of Directors of
the Company (the “Board”).
 
SECTION II.  ELIGIBILITY AND ADMINISTRATION
 
2.1           Eligibility.  The Board shall determine, or may delegate to the
Compensation Committee of the Board (the “Committee”) the authority to
determine, the employees of the Company or its Affiliates eligible to
participate in programs established pursuant to the Plan (the
“Participants”).  Once a person becomes a Participant in a program pursuant to
the Plan, the Participant shall remain a Participant until any Cash Incentive
Award payable pursuant to the program has been paid out or forfeited.  If
employees becomes a Participant in a program pursuant to the Plan after the
first day of a Performance Period, the Board (or the Committee if applicable)
will determine the extent to which proration will apply to determine the
Participant’s Cash Incentive Award.
 
2.2           Administration.  The Plan and programs pursuant to the Plan shall
be administered by the Committee.  The Committee shall have the power to
interpret the Plan and programs pursuant to the Plan, to prescribe, amend and
rescind rules relating to the programs, and make all other determinations
necessary or advisable for the proper administration of the programs, and any
interpretation by the Committee shall be final and binding on all parties.
 
2.3           Cash Incentive Programs.  The Board may establish, or may delegate
to the Committee the authority to establish, amend and terminate programs
pursuant to the Plan containing Performance Periods, performance goals and terms
and conditions of payment of Cash Incentive Awards.  These programs may include,
without limitation, short-term programs and long-term cash incentive programs.
 
2.4           Payment of Cash Incentive Award.  The Committee shall certify the
achievement of results pursuant to any program before any Cash Incentive Award
is paid.  Except as provided in a program pursuant to the Plan or Section 2.5:
 
(a)           the Cash Incentive Award will be earned and accrued and payable if
the Participant is an employee of the Company or an Affiliate on the last day of
the Performance Period, regardless of whether the Participant ceases to be an
employee of the Company or an Affiliate before the payment date for any reason
whatsoever, including without limitation, a termination by the Company for Cause
or resignation by the Participant; and
 

--------------------------------------------------------------------------------


 
(b)           if the Company or an Affiliate terminates a Participant’s
employment for Cause or the Participant resigns employment with the Company or
an Affiliate before the last day of the Performance Period, the Participant
shall not receive the Cash Incentive Award.
 
Any program pursuant to the Plan may contain provisions to provide for payment
of all or part of a Cash Incentive Award if, before the last day of the
Performance Period, the Company or an Affiliate terminates the Participant’s
employment without Cause, or the Participant dies while employed by the Company
or an Affiliate, or suffers a Disability while employed by the Company or an
Affiliate..  Except as provided in a program pursuant to the Plan or Section
2.5, any Cash Incentive Award earned by a Participant over the Performance
Period shall be paid in cash in the year following the end of the Performance
Period, but in no event after the 15th day of the third month of such year.
 
2.5           Change in Control.  Except as otherwise provided in any program
pursuant to the Plan, if a Change in Control occurs during the Performance
Period while the Participant is an employee of the Company or an Affiliate, the
Participant shall be paid on the date of the Change in Control the full value of
the Cash Incentive Award determined as if the Company had performed at the
target performance level for the duration of the Performance Period and the
Participant had remained employed for the duration of the Performance Period.


 
SECTION III.  DEFINITIONS
 
3.1           “Affiliate” means:


(a)           Any Subsidiary or Parent,


(b)           An entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Company, or


(c)           Any entity in which the Company has such a significant interest
that the Company determines it should be deemed an “Affiliate,” as determined in
the sole discretion of the Company.


3.2           “Cash Incentive Award” means a cash award pursuant to a program
established pursuant to the Plan.


3.3           “Cause” shall have the meaning set forth in the employment
agreement then in effect between the Participant and the Company or, if there is
none, then Cause shall mean the occurrence of any of the following events:
(i) willful and continued failure (other than such failure resulting from his
incapacity during physical or mental illness) by the Participant to
substantially perform his duties with the Company or an affiliate; (ii) conduct
by the Participant that amounts to willful misconduct or gross negligence;
(iii) any act by the Participant of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company or an affiliate;
(iv) commission by the Participant of a felony or any other crime involving
dishonesty; or (v) illegal use by the Participant of alcohol or drugs.


-2-

--------------------------------------------------------------------------------


 
3.4           “Change in Control” means any one of the following events which
occurs following the first day of a Performance Period:

(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (a), the following acquisitions
shall not be deemed to result in a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (c) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


(b)           individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(c)           the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


-3-

--------------------------------------------------------------------------------


 
(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Participant participates in a capacity other than in his capacity as
an employee of the Company or an affiliate.


3.5           “Disability” shall have the meaning set forth in the employment
agreement then in effect between the Participant and the Company or, if there is
none, Disability shall mean the inability of the Participant to perform any of
his duties for the Company and its affiliates due to a physical, mental, or
emotional impairment, as determined by an independent qualified physician (who
may be engaged by the Company), for a ninety (90) consecutive day period or for
an aggregate of one hundred eighty (180) days during any three hundred
sixty-five (365) day period.


3.6           “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company owns stock possessing more than 50% of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(f) or regulations and
rulings thereunder.


3.7           “Performance Period” shall mean the period established pursuant to
the applicable cash incentive program pursuant to the Plan.


3.8           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing more than 50% of the total combined voting power of all classes of
stock in one of the other corporations in the chain.  A “Subsidiary” shall
include any entity other than a corporation to the extent permissible under
Section 424(f) or regulations or rulings thereunder.


-4-

--------------------------------------------------------------------------------




SECTION IV.  MISCELLANEOUS


4.1           Taxes.  The Company shall withhold the amount of taxes, which in
the determination of the Company are required to be withheld under federal,
state and local laws and all other applicable payroll withholding with respect
to any amount payable under the Plan.


4.2           No Right to Continued Employment.  Neither the establishment of
the Plan, nor the participation in the Plan or any payment thereunder shall be
deemed to constitute an express or implied contract of employment of any
Participant for any period of time or in any way abridge the rights of the
Company or an Affiliate to determine the terms and conditions of employment or
to terminate the employment of any Participant with or without cause at any
time.


4.3           Choice of Law.  The laws of the State of Delaware shall govern the
Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.


4.4           Termination of Plan.  The Board may amend or terminate the Plan at
any time.


 

  THERAGENICS CORPORATION          
 
By:
/s/ Bruce W. Smith             Title: Secretary          

 
-5-